United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.O., Appellant
and
DEPARTMENT OF THE ARMY,
DEPARTMENT OF PUBLIC WORKS,
Fort Drum, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 18-1483
Issued: June 20, 2019

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

On July 27, 2018 appellant filed a timely appeal from a February 28, 2018 decision of the
Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
docketed the appeal as No. 18-1483.
On March 29, 2013 appellant, then a 40-year-old engineering equipment operator, filed an
occupational disease claim which OWCP has an accepted for a right wrist fracture sustained in the
performance of duty on January 7, 2002 (OWCP File No. xxxxxx373). On June 18, 2002 he
underwent authorized corrective osteotomy of the distal right radius with iliac crest bone graft and
distal oblique plate and screw fixation. Appellant resumed work on September 7, 2002 with a
lifting restriction.
On May 30, 2017 appellant claimed a recurrence of disability (Form CA-2a) under OWCP
File No. xxxxxx373. He alleged that on February 3, 2017, while in the performance of duty, he
was tightening a nut and felt a pop in his right wrist, later diagnosed as an extensor pollicis longus
1

Appellant timely requested oral argument before the Board. By order dated December 6, 2018, the Board
exercised its discretion and denied the request as the matter could be adequately addressed based on a review of the
case record. Order Denying Oral Argument, Docket No. 18-1483 (issued December 6, 2018).

tendon rupture caused by friction against the distal oblique fixation plate from the June 28, 2002
authorized surgery. OWCP administratively created a new traumatic injury claim and assigned it
OWCP File No. xxxxxx078.
By decision dated August 17, 2017, under OWCP File No. xxxxxx078, OWCP accepted
that the February 3, 2017 employment incident occurred as alleged, but denied the claim as causal
relationship had not been established.
On September 12, 2017 appellant requested an oral hearing before an OWCP hearing
representative, which was conducted on January 29, 2018. During the hearing, the hearing
representative acknowledged the prior claim under File No. xxxxxx373. Appellant contended that
his physician opined that the February 3, 2017 tendon rupture would not have occurred, but for the
fixation plate used to correct the accepted January 7, 2002 distal right radius fracture under File
No. xxxxxx373.
By decision dated February 28, 2018, under OWCP File No. xxxxxx078, OWCP denied
modification, finding that appellant’s physician attributed the February 3, 2017 tendon rupture to
friction against the fixation plate and not the action of tightening a screw.
The Board finds that this case is not in posture for decision. Pursuant to 20 C.F.R.
§ 501.2(c)(1), the Board’s review of a case is limited to the evidence in the case record that was
before OWCP at the time of its final decision. Decisions on claims are based on the written record,
which may include forms, reports, letters, and other evidence of various types such as photographs,
videotapes or drawings.2 Evidence may not be incorporated by reference, nor may evidence from
an individual’s other case file be used.3 Evidence contained in another of the claimant’s case files
may be used, but a copy of that evidence should be placed into the case file being adjudicated.4
All evidence that forms the basis of a decision must be in that case record of the claimant.5
In adjudicating appellant’s claim under File No. xxxxxx078, OWCP acknowledged the
right wrist fracture with plate fixation accepted under File No. xxxxxx373. However, it discounted
the opinion of appellant’s physician under File No. xxxxxx078 as he attributed the tendon rupture
to friction against the fixation plate rather than tightening a screw on February 3, 2017. Although
the medical evidence in File No. xxxxxx078 clearly implicates the prior injury and authorized
surgery performed under File No. xxxxxx373, OWCP did not combine the two right wrist injury
case records or incorporate the relevant evidence, such as the operative note and any follow-up
reports, into the current claim.6 The adjudication of appellant’s claim under File No. xxxxxx078
requires reference to the medical evidence of record in File No. xxxxxx373. Therefore, the Board
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
3

Id.

4

Id.

5

Id.

6
See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8c
(February 2000).

2

is not in a position to make an informed decision regarding appellant’s entitlement to FECA
benefits.7 The case shall be remanded to OWCP to consolidate case File Nos. xxxxxx373 and
xxxxxx078. After OWCP has developed the record consistent with the above-noted directive, it
shall issue a de novo decision regarding appellant’s claim for FECA benefits under File No.
xxxxxx078.
IT IS HEREBY ORDERED THAT the February 28, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: June 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7
L.H., Docket No. 17-1960 (issued August 16, 2018); see K.P., Docket No. 15-1945 (issued February 10, 2016);
M.C., Docket No. 15-1706 (issued October 22, 2015).

3

